In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0514V
                                      Filed: July 13, 2016
                                          Unpublished

****************************
ROBIN ADKINS, as Personal             *
Representative of the Estate of       *
SHERMAN ARROWOOD, deceased, *
                                      *
                    Petitioner,       *       Joint Stipulation on Damages;
                                      *       Influenza (“Flu”) Vaccine; Guillain-Barré
v.                                    *       Syndrome (“GBS”); Death; Special
                                      *       Processing Unit (“SPU”)
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
****************************
Diana Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Jennifer Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On May 19, 2015, Robin Adkins, as Personal Representative of the Estate of
Sherman Arrowood, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
alleges that as a result of receiving the influenza (“flu”) vaccine on October 15, 2012,
Mr. Arrowood sustained a vaccine-related injury diagnosed as Guillain-Barré Syndrome
(“GBS”), and subsequently died. Petitioner alleges that Mr. Arrowood’s death was the
sequela of his alleged vaccine-related injury. Pet. at ¶¶ 1, 2, 6, 8; Stip., filed July 11,
2016, at ¶¶ 1, 2, 4. Petitioner further asserts that the vaccine was administered in the
United States, and that there has been no prior award or settlement of a civil action for
damages on behalf of Mr. Arrowood as a result of his alleged condition or his death.
1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Pet. at ¶¶ 1, 11, 12; Stip. at ¶¶ 3, 5. Respondent denies that the flu vaccine caused Mr.
Arrowood’s alleged GBS, any other injury, or his death. Stip. at ¶ 6.

        Nevertheless, on July 11, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $525,000.00 in the form of a check payable to petitioner as
        Legal representative of the Estate of Sherman Arrowood. Stip. at ¶ 8. This
        amount represents compensation for all damages that would be available under
        42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2